                           UNITED STATES DISTRICT COURT

                           SOUTHERN DISTRICT OF GEORGIA

                                 STATESBORO DIVISION



CAMPANELLA D'ANGELO,

       Plaintiff,

V.                                               Case No. CV618-103


JUDGE MICHAEL T. MULDREW,
et al.,

       Defendants.


                                         ORDER



       After a careful ^ novo review of the record in this case, the Court concurs with the

Magistrate Judge's Report and Recommendation,to which objections have been filed. Accordingly,

the Report and Recommendation of the Magistrate Judge is adopted as the opinion of the Court,

       so ORDERED this /^dav of                          ,2019.




                                           UNITEO STATES DISTRICT JUDGE
                                          .SOUTHERN DISTRICT OF GEORGIA
